Citation Nr: 1142336	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-29 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to September 1989 and from November 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the RO.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in December 2009.  A transcript of the hearing is of record.

In July 2010, the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2010, the Board remanded the claim for a VA examination.  Based on a September 2010 addendum, the examination was conducted on August 4, 2010.  The examination report has not been associated with the Veteran's claims file.  Moreover, a June 2011 supplement statement of the case reflects that the AMC did not review the examination report.  This examination report must be associated with the Veteran's claims file.  Therefore, the AMC did not comply with the directives of the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the August 2010 VA examiner opined in the September 2010 addendum that it was less likely than not that the Veteran's present pulmonary problems were related to his military service.  One of the bases of the opinion was that there was no documentation in the service treatment records of these complaints or diagnoses during the Veteran's military service.  The Veteran's service treatment records from his periods from active duty from May 1989 to September 1989 and from November 1990 to May 1991 are for the most part missing.  It appears that the examiner relied on a review of the appellant's post-service treatment records at military facilities and assumed that these were his service treatment records.  Also, the claimant is competent to report his in-service respiratory symptomatology during his period of active duty during November 1990 to May 1991following the scud missile attack and the Board finds him credible.  In fact, the RO granted service connection for posttraumatic stress disorder based on the verified scud missile attack.  In light of the above, another addendum will be necessary.

At the December 2009 hearing, the Veteran testified that he was treated at the Moncrief Army Community Hospital at Fort Jackson, South Carolina for pulmonary symptomatology about two years after his Persian Gulf War service.  Hearing transcript, page 8.  In 2004, the RO attempted to obtain records from that facility dated in 2003 and the facility responded by provided lab results and indicating that "no 'medical records tracking' records on file."  Despite that facility's response in 2004, the AMC must attempt to obtain any records from the Moncrief Army Community Hospital at Fort Jackson, South Carolina for treatment of pulmonary symptomatology during the period from 1992 to 1994.

VA treatment records from the Dorn VA Medical Center and the Sumter Community Based Outpatient Clinic show that the Veteran had chest X-rays taken in February 1994.  The treatment records reflecting why the appellant had chest X-rays taken are not of record and potentially relevant to his claim.  The RO has obtained records from these facilities from February 2005 to January 2009.  The AMC should obtain all records from these facilities from May 1991 to February 2005 and since January 2009.

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain a copy of the August 4, 2010 VA examination report and associate it with the Veteran's claim file.

2.  The AMC should obtain all treatment records regarding the Veteran from the Dorn VA Medical Center and the Sumter Community Based Outpatient Clinic from May 1991 to February 2005 and since January 2009.  Any such records should be associated with the appellant's VA claims folder. 

3.  The AMC should obtain any records from the Moncrief Army Community Hospital at Fort Jackson, South Carolina for treatment of the Veteran's pulmonary symptomatology during the period from 1992 to 1994.  Any such records should be associated with the appellant's VA claims folder.

4.  Thereafter, the Veteran's claims file, to include the additional evidence, is to be reviewed by the August 2010 VA examiner.  The physician must accept the appellant's reporting of his in-service pulmonary symptomatology during his period of November 1990 to May 1991 as credible and must determine whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the Veteran's sarcoidosis is related to his claimed in-service pulmonary symptomatology during his period of November 1990 to May 1991.  If the August 2010 VA examiner thinks another physical examination is necessary, such should be conducted.  A complete rationale must be provided for any opinion offered.  If the August 2010 VA examiner is unavailable, the AMC should have another physician review the appellant's claims file.

5.  After the development requested is completed, the AMC should review the medical opinion to ensure that it is in complete compliance with the directives of this REMAND. If the medical opinion is deficient in any manner, the AMC must implement corrective procedures at once. 

6.  Thereafter, the RO should readjudicate the appeal of entitlement to service connection for sarcoidosis.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


